Citation Nr: 9932592	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-12 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to July 
1969.

The instant appeal arose from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which denied a claim for a rating in 
excess of 10 percent for PTSD.  The veteran requested a 50 
percent evaluation in his substantive appeal dated in July 
1998.  By rating decision dated in June 1999, an increased 
rating to 50 percent was granted.  However, in written 
correspondence dated in August 1999, the veteran indicated 
that he was not satisfied with the 50 percent rating.  Since 
this claim has not been withdrawn, an increased rating above 
50 percent remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits are awarded).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2. The evidence supports a finding that the veteran is 
unemployable due to his PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts needed to 
adjudicate a schedular evaluation of the veteran's PTSD have 
been properly developed.  No further assistance to the 
veteran is required on that issue to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

The Board notes that effective November 7, 1996, VA revised 
the criteria for evaluating psychiatric disabilities, 
including PTSD, as codified at 38 C.F.R. §§ 4.125-4.132 
(1997).  See 61 Fed. Reg. 52,695-52,702 (1996).  The new 
criteria for evaluating service-connected psychiatric 
disabilities is codified at newly designated 38 C.F.R. 
§ 4.130 (1997).  See 61 Fed. Reg. 52,700-1.  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  

A review of the record shows that the RO in a April 1996 
rating decision granted service connection for PTSD and 
assigned a 10 disability rating.  The veteran was notified of 
this decision.  In November 1996, the veteran filed a claim 
for an increased disability rating.  However, evidence 
relevant to the current level of severity of the veteran's 
PTSD includes August to November 1996 VA treatment records.  
The Board finds these records to be informal claims for an 
increased rating for PTSD.  See 38 C.F.R. § 3.157(b) (1999).  
As the veteran's claim for increase was filed prior to the 
effective date of the revised the criteria for evaluating 
psychiatric disabilities, the Board will consider both the 
old and new criteria in deciding this appeal.  

During a September 1996 psychological evaluation performed by 
a physician, the veteran was prescribed a trial of Paxil and 
Zolpidem.  During a November 1996 psychosocial evaluation the 
veteran reported that he was currently unemployed as he had 
lost his job the previous month.  He stated that he had about 
14 different jobs since his separation from service.  He 
complained of depression, anger, sleep disturbance, intrusive 
thoughts, and an inability to get along with others.  

In December 1998, the veteran testified at a personal hearing 
before RO personnel.  He stated that he went to VA for 
treatment whenever possible and that he was prescribed 
medication to help him sleep.  The veteran indicated that he 
spent most of his time alone, he had no hobbies, and he did 
not attend church.  The veteran testified that he was 
unemployed because he had difficulty getting along with 
coworkers and he had a poor memory.

Most recently evidence relevant to the current level of 
severity of the veteran's PTSD includes a February 1999 VA 
PTSD examination report.  The veteran reported that he had 
been unemployed since 1995.  He reported frequent, almost 
daily, intrusive thoughts and recollections about his combat 
experiences in Vietnam.  He also reported nightmares of 
American soldiers carrying or wearing body parts, namely 
teeth and fingers, of the enemy.  He reported flashbacks 
including a desire to duck and dodge whenever he heard a 
helicopter.  He stated that he isolated himself from his 
children and that he had no friends.  He also reported 
avoiding crowds, an inability to watch war movies, and an 
inability to watch fireworks.  He stated he felt alienated 
from his family when he returned from Vietnam.  He also 
reported feelings of rage, chronic sleep problems, and 
hypervigilant behaviors.  He reported an inability to trust, 
an inability to get emotionally close, an inability to 
concentrate, and a loss of interest in pleasurable 
activities.  He also acknowledged feelings of depression.

The veteran admitted to suicidal thoughts and ideations but 
stated that he tried to push those thoughts "to the back of 
my mind."  Short term memory, concentration, and judgment 
were noted to be severely impaired.  His speech was slow, and 
his mood was severely depressed.  The examiner noted that the 
chronic sleep impairment "dramatically interfered with 
veteran's employment activities."  The interview revealed 
that the veteran "continues to struggle with all the major 
symptoms of his service-connected PTSD."  The examiner 
further stated that the veteran's symptoms "appear to be 
frequent and severe in nature with no real periods of 
remission during the past 12 months."

The diagnosis was chronic, severe PTSD with total social 
isolation, unemployment, and marital problems due to symptoms 
of PTSD.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 41.  He elaborated:  "Severe 
social and occupational impairment due to the veteran's 
service-connected PTSD.  This veteran cannot handle stressful 
situations due to PTSD.  This veteran cannot establish 
effective social and occupational relationships due to his 
service-connected PTSD."

The veteran's PTSD has been evaluated as 50 percent disabling 
under the provisions of Diagnostic Code 9411.  Pursuant to 
the rating criteria for Diagnostic Code 9411 in effect at the 
time the veteran began his appeal by filing informal claims 
for increase based on his VA treatment records, a 50 percent 
rating was warranted if the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted if the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms must have been of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Id.  Finally, a 100 percent 
rating was warranted if the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior must have 
been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  Id.

The Court has determined that the three criteria enumerated 
for a 100 percent rating are to be viewed separately, such 
that the veteran need only satisfy one of the three criteria 
in order to warrant the grant of a 100 percent rating.  See 
Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  A review of the 
evidence detailed above reveals that the veteran is indeed 
unable to obtain or retain employment due to his service-
connected PTSD.  Indeed, the Board observes that the VA 
examiner concluded that the veteran had severe social and 
occupational impairment due to the veteran's service-
connected PTSD and that he could not establish effective 
social and occupational relationships due to his service-
connected PTSD.

This opinion was echoed in the 1996 VA treatment records 
noted, in which the medical personnel concluded that the 
veteran was unemployed due to his inability to get along with 
people and his difficulty adhering to job standards.  In this 
regard, the Board notes that the veteran has reportedly had 
14 jobs since his discharge from service in 1969.  The 
veteran has repeatedly been found to suffer from extreme 
difficulty in his relationships with others, particularly 
those in a position of authority. 

Finally, the Board notes that the veteran's symptomatology, 
including his daily flashbacks, chronic sleep problems, 
extreme difficulty in relating to others, and difficulties 
with memory and concentration, would make it very difficult 
to maintain any sort of productive employment for any 
significant length of time.  Thus, in light of the veteran's 
past employment history, and in consideration of the nature 
and severity of his present symptomatology, the Board 
determines that the veteran is unemployable, and that the 
severity of the veteran's PTSD more closely approximates the 
criteria set out for a 100 percent evaluation under the 
former provisions of Diagnostic Code 9411.  Since the Board 
has determined that the veteran is entitled to the maximum 
100 percent schedular evaluation under the former provisions 
of Diagnostic Code 9411, an analysis under the new 
regulations could not result in a higher rating and is 
therefore unnecessary.  

Finally, the Board notes that the veteran requested a 
personal hearing before a member of the Board sitting in 
Washington, DC, in his substantive appeal.  However, the 
Board's failure to schedule a hearing is harmless error as 
the Board is awarding a full grant of the benefits sought in 
this appeal.


ORDER

An increased disability rating to 100 percent for the 
veteran's PTSD is granted, subject to the controlling 
regulations governing the payment of monetary awards.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

